UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1003



MORETON ROLLESTON, JR.,

                                              Plaintiff - Appellant,

          versus


HOMER HOLBROOK, Sheriff of Macon County, NC,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Lacy H. Thornburg,
District Judge. (CA-01-256-2)


Submitted:   April 17, 2002                    Decided:   May 1, 2002


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Moreton Rolleston, Jr., Appellant Pro Se. R. S. Jones, Jr., JONES,
KEY, MELVIN & PATTON, P.A., Franklin, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Moreton Rolleston, Jr., appeals the district court’s orders

denying his motion for a temporary injunction, dismissing his

complaint in which he sought to enjoin the enforcement of a state

court judgment, and denying his motion for reconsideration.    We

have reviewed the record and the district court’s orders and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See Rolleston v. Holbrook, No. CA-01-256-2

(W.D.N.C. Nov. 29, 2001; Dec. 5, 2001).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED




                                2